Ingraham, J. (concurring):
The papers in this case illustrate the result of granting injunctions restraining the police officers from making an arrest when the criminal law of the State is violated. Upon granting such an injunction the plaintiff and his agents are allowed to commit crime upon their premises with impunity and the police are powerless as they are enjoined from entering the premises without a warrant, even for the purpose of procuring evidence to show that a crime is committed, and a warrant can only be-obtained upon proof of the commission of the crime. I think a-court of equity has no jurisdiction to entertain such an application, and for that reason I concur in the decision that the order appealed from should be reversed and the injunction vacated.
Scott, J., concurred.
Order'reversed, with ten dollars costs and disbursements, and motion granted, with ten dollar’s costs. Order filed.